IN THE COURT OF APPEALS OF IOWA

                                   No. 13-0874
                               Filed June 25, 2014

JOSEPH M. AGAN,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________

      Appeal from the Iowa District Court for Appanoose County, Annette J.

Scieszinski, Judge.



      Appeal from the district court’s dismissal of a postconviction relief action.

AFFIRMED.



      Julie R. De Vries of De Vries Law Office, P.L.C., Centerville, for appellant.

      Joseph Agan, Clarinda, pro se appellant.

      Thomas J. Miller, Attorney General, Kevin Cmelik, Assistant Attorney

General, and Richard Scott, County Attorney, for appellee.



      Considered by Danilson, C.J., and Potterfield and McDonald, JJ.
                                         2



MCDONALD, J.

       Joseph Agan appeals from the district court’s dismissal of his

postconviction relief action, claiming the court erred in denying his request for a

transcript, in denying his attorney’s motion to withdraw, and in granting the

State’s motion to dismiss for failure to state a claim. He further contends his

postconviction counsel was ineffective in allowing the court to proceed in the

postconviction action without obtaining a ruling on the request for a transcript.

We affirm the judgment of the district court.

       In 2012, Agan filed a pro se “petition alleging illegal sentence,” which the

court treated as an application for postconviction relief. Appointed counsel (who

had represented Agan in an earlier case) filed an application for a transcript at

State expense and then filed a motion to withdraw on the chance Agan wanted to

raise a claim counsel had been ineffective. The State moved to dismiss for

failure to state a claim.

       The court summarized Agan’s claims:

              In his revised and amended Petition Alleging Illegal
       Sentence, and as explained in his revised and clarified trial
       testimony, Agan raises questions about how the Executive Branch
       of government has treated him. He chides the actions of the
       prosecutor, asserting that he feels it is unfair that he was not
       offered the same plea deals as his two co-defendants. He decries
       the actions of the Appanoose County Sheriff in charging “pay for
       stay” that resulted in the August 24, 2009 entry of a restitution
       judgment for $13,755.79. He also questions the Department of
       Corrections’ recordkeeping practices, and worries that an online
       mention of the sentences he has accumulated might mislead the
       Parole Board into believing that he needs to discharge a maximum
       amount of time of 35 years (25 plus 10) rather than just the 25
       incurred in 2009.
                                        3



The court considered whether any ineffective assistance claims could be made

and found no basis for any. Because none of the claims Agan made “warrant[ed]

investigation through court transcripts,” the court determined there was no need

for a transcript. The court denied Agan’s petition, denied counsel’s motion to

withdraw as moot, and granted the State’s motion to dismiss.

       We review sentences for correction of errors at law. See Iowa R. App. P.

6.907. An illegal sentence may be corrected at any time. See Iowa R. Crim. P.

2.24(5)(a).   Postconviction relief proceedings are civil actions reviewable for

correction of errors at law. See Goosman v. State, 764 N.W.2d 539, 541 (Iowa

2009). To the extent an applicant raises constitutional questions, our review is

de novo. See Lamasters v. State, 821 N.W.2d 856, 862 (Iowa 2012).

       In its well-reasoned ruling, the district court carefully considered and

correctly decided Agan’s claims. The court did not err in its decision to grant the

State’s motion to dismiss because Agan did not raise any claim that would make

him eligible for postconviction relief. See Iowa Code § 822.2 (2011). Because

the transcript was not necessary for the court to consider Agan’s claims, the

court did not err in denying his request for a transcript. Because there were no

ineffective assistance claims, the court did not err in denying counsel’s motion to

withdraw. Because the transcript was not necessary, Agan’s attorney was not

ineffective in not obtaining a ruling on the request for a transcript before the

hearing on Agan’s claims. We affirm the district court pursuant to Iowa Rule

21.26(1)(a) and (d).

       AFFIRMED.
4